Citation Nr: 0407918	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-07 464	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as chloracne due to inservice exposure to herbicides.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1969.  He served in the Republic of Vietnam from January to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran's service medical records (SMRs) are negative for 
psychiatric disability but reflect that he had dermatological 
symptoms while stationed in Korea in 1967 and again in April 
and November 1969 while stationed in the Republic of Vietnam.  
His DD 214 and his testimony reflect that he was a wireman 
when in Vietnam but he also testified at a November 2000 
travel board hearing that he pulled perimeter duty and was 
exposed to firefights.  His service personnel records and a 
report from the U.S. Armed Service Center for Unit Records 
Research (USASCRUR) were received after the April 2002 
statement of the case (SOC) and no subsequent supplemental 
SOC (SSOC) was issued.  These reflect that while in Vietnam 
his unit was subjected to enemy rocket and mortar attacks as 
well as sniper fire.  

The discharge summary of the veteran's September to October 
1970 VA hospitalization reflects diagnoses which include an 
adjustment reaction.  The report of his VA hospitalization in 
June 1977, which was apparently for treatment of a sebaceous 
cyst, is not on file.  

On file are VA outpatient treatment (VAOPT) records of 1970 
and from 1976 to 1984.  An October 2000 report reflects that 
the veteran's Kaiser Permanente medical records from November 
1984 to January 1994 were destroyed in a 1994 earthquake.  

However, from the veteran's testimony, the dates of the 
veteran's other VA and non-VA medical treatment are unclear.  
For example, he testified that he could not remember the name 
a private physician he had first seen for skin disability 
about 3 or 4 years after service discharge but that this 
physician was dead and the veteran's attempts to obtain those 
records had been unsuccessful (pages 13 and 14 of the hearing 
transcript).  

The veteran testified that he had received treatment at 
Kaiser Permanente for skin and psychiatric disability since 
1994 (pages 13 and 16 of the transcript) but these records 
are not on file.  It is unclear whether he had received such 
treatment prior to November 1984 (if any such records might 
still be obtained from Kaiser Permanente).  It is also 
unclear whether he has received any VA treatment since 1984.  

Further, he has not been afforded VA nexus medical 
examinations.  See 38 U.S.C. § 5103A(d)(1)(a) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the case is remanded for the following actions:  

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and (c)(2) 
(2003), are fully complied with and satisfied, in 
accordance with the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003), implementing regulations, and all 
applicable legal precedent.  

2.  Obtain the discharge summary of the veteran's 
VA hospitalization in June 1977.  

3.  Also request the veteran to clarify the dates 
and places of all other VA treatment, inpatient 
or outpatient, not otherwise listed above.  Then, 
take the appropriate steps to obtain all such VA 
clinical records and associate them with the 
claim file.  

4.  Ask the veteran to provide the approximate 
dates of all private treatment, evaluation or 
hospitalization for skin or psychiatric 
disability since military service.  Ask the 
veteran to execute and return the appropriate 
releases (VA Form 21-4142s) for the medical 
records of each private care provider since 
military service.
This should include, but is not limited to, all 
records from Kaiser Permanente prior to 1984 and 
since 1994.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

5.  Schedule the veteran for a VA dermatology 
examination to assess the nature, time of onset, 
and etiology of any current skin disorder(s).  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's current skin disorder(s).  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely at 
not that the veteran has chloracne and whether it 
is at least as likely at not that any current 
skin disorder that the veteran now has is of 
service origin.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

6.  The veteran should be scheduled for a VA 
psychiatric examination to determine whether he 
has PTSD as a result of his military service.  
Send the claims folder to the examiner for 
review.  

Based upon the examination results and the review 
of the claims folder, the examiner should confirm 
or rule out a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should identify the 
specific stressor(s) supporting the diagnosis as 
well as the other elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran does not 
meet the criteria for this diagnosis. 

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

7.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  38 
C.F.R. § 4.2 (2003); Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  Thereafter, if the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


